t c memo united_states tax_court harley gunderson petitioner v commissioner of internal revenue respondent docket no 16050-99l filed date harley gunderson pro_se marty j dama for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion under rule which pursuant to rule b the court shall treat as respondent’s motion for summary_judgment under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue - - the sole issue is whether respondent’s determination to proceed with collection as to petitioner’s taxable_year was an abuse_of_discretion background at the time the petition was filed petitioner resided in arlington texas on date respondent sent petitioner a notice_of_deficiency in his income_tax for in response to this notice petitioner filed a timely petition with this court on date respondent made a master_file assessment for the amount of the deficiency after realizing that a tax_court petition had been timely filed respondent abated the master_file assessment on date on date the court entered a stipulated decision that petitioner’s deficiency for was dollar_figure petitioner and respondent both signed this decision document on date respondent made a nonmaster file assessment of dollar_figure to reflect the stipulated decision on date respondent sent petitioner a notice of master_file assessments are assessments posted to the master_file computer in martinsburg w va assessment in appealed cases internal_revenue_manual irm ria sec_35 nonmaster file assessments are processed manually through the service centers reference guide examining process irm sec_104 the taxpayer’s tax account record includes both master and nonmaster file assessments transcript of account defined irm sec intent to levy and notice of your right to a hearing under sec_6331 and sec_6330 on date petitioner filed a request for a collection_due_process_hearing after respondent conducted a hearing by telephone respondent issued a notice_of_determination in the notice respondent stated your challenge to the appropriateness of the collection action was that you felt the i r s notice issued date which showed the abatement for the premature master_file assessment showing nothing due on that account relieved you also of the non-master file assessment made in accordance with the tax court’s determination reflected in the decision document signed by you and judge mary ann cohen and entered date the notice reflects only internal accounting changes i r s does not have authority to change the tax_court determination and that was not the purpose of the notice on date petitioner filed a petition for lien levy action under code sec_6320 or sec_6330 in response to a court order petitioner filed an amended petition for lien or levy action under code sec_6320 or sec_6330 on date discussion i summary_judgment respondent moved for summary_judgment on the issue of whether respondent’s determination to proceed with collection a sec_4 petitioner filed a motion for leave to file an amendment to petition embodying amendment to petition in order to add his wife mary l knotts as a party-petitioner respondent objected to the motion arguing that we lacked jurisdiction over ms knotts because a notice_of_determination was not issued to her we denied petitioner’s motion q4e- to petitioner’s taxable_year was an abuse_of_discretion respondent argues that petitioner disputes only the underlying liability of dollar_figure and that the validity of the liability is not properly before us rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material facts regarding whether respondent’s determination was an abuse_of_discretion il the levy action sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with - - regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec c matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 -- - although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 we review respondent’s determination to proceed with the levy action on an abuse_of_discretion basis because the validity of the underlying tax_liability is not properly at issue at the hearing and in his petition petitioner raised several arguments regarding the conduct of his audit and the amount of the liability petitioner could not dispute the existence or the amount of the underlying tax_liability at the hearing because petitioner received a notice_of_deficiency and did have the opportunity to dispute such liability which resulted in the stipulated decision see sec_6330 b in addition petitioner did not assert in the petition any the doctrine_of res_judicata which applies to a stipulated decision precludes relitigation of the issues involved in that tax litigation 55_tc_879 affd 455_f2d_220 6th cir 48_tc_824 hamdan v commissioner tcmemo_2000_19 - spousal defenses any challenges to the appropriateness of the collection actions or any offers of collection alternatives see sec_6330 a there is no basis in the record for the court to conclude that respondent abused his discretion with respect to any of these matters in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
